Action to recover damages sustained by plaintiff by reason of the overturning of defendant’s ear, in which plaintiff was riding as a guest. Judgment dismissing complaint at the close of the case reversed on the law and a new trial granted, costs to appellant to abide the event. Plaintiff proved facts as to defendant’s negligence which require submission of the case to the jury. There was also some proof that within a week prior to the time of the accident there was a defect in the steering wheel, known to defendant. There was an additional question of fact for the jury: Did the accident happen because of a defect in the steering wheel, known to defendant? Under the circumstances the ease should have been submitted to the jury. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.